Citation Nr: 1421088	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for hypertension to include as secondary to service-connected disabilities.

2.  Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2007 (hypertension) and in December 2008 (PTSD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

While on appeal, in a rating decision in May 2010, the RO granted a 50 percent rating for posttraumatic stress disorder, effective November 13, 2007.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In May 2010, the Veteran requested a hearing before the Board.  In September 2011, the Veteran stated that he wished to withdraw the request.  In May 2013, the Veteran stated that he had formerly asked for a hearing and that nothing had come of his request.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran clearly wants a hearing before a decision by the Board is issued, procedural due process requires that the Veteran be afforded a hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



